Citation Nr: 1022681	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for grand 
mal seizures.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pneumonia.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea.

5.  Entitlement to service connection for posttraumatic 
stress disorder.

6.  Entitlement to service connection for a psychiatric 
disorder, to include depression, including as secondary to 
service-connected residuals of tonsillectomy.

7.  Entitlement to service connection for cognitive disorder, 
not otherwise specified (claimed as a brain disorder), 
including as secondary to service-connected residuals of 
tonsillectomy.

8.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to January 
1961.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In January 2008, the Board remanded this matter for 
additional evidentiary development, to include obtaining all 
available pertinent records from the Social Security 
Administration (SSA).  In March 2008, the RO obtained a 
negative response regarding the availability of these records 
from SSA.  The RO subsequently notified the Veteran of their 
unavailability.  Accordingly, the directives of the Board's 
January 2008 remand have been accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In May 2002, the RO issued a rating decision which denied 
the Veteran's claims of entitlement to service connection for 
grand mal seizures, pneumonia, heart disorder, and sleep 
apnea.  Although provided notice of this decision that same 
month, the Veteran did not perfect an appeal thereof.
 
2.  Evidence received since the RO's May 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
Veteran's claims of entitlement to service connection for 
grand mal seizures, pneumonia, heart disorder, or sleep 
apnea.  

3.  The Veteran does not have posttraumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an independently verifiable inservice stressor is 
not shown.
 
4.  The evidence of record does not show a current acquired 
psychiatric disorder, including major depression, or current 
cognitive disorder, not otherwise specified (claimed as a 
brain disorder), due to the Veteran's military service, or 
caused or aggravated by his service-connected residuals of 
tonsillectomy.

5.  The Veteran is not precluded from securing or following 
substantially gainful employment as a result of his 
service-connected residuals of tonsillectomy.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for grand mal seizures is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


2.  Evidence submitted to reopen the claim of entitlement to 
service connection for pneumonia is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for heart disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for sleep apnea is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).

6.  A psychiatric disorder, to include depression was not 
incurred in or aggravated by active military service, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

7.  A cognitive disorder, not otherwise specified (claimed as 
a brain disorder), was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

8.  A total disability rating for compensation purposes based 
on individual unemployability (TDIU) is not warranted.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

the November 2004, March 2006, and March 2008 letters advised 
the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the basis for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  As for his claims to reopen, the notice 
letters provided to the Veteran in October 2004 and November 
2004 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, the 
criteria for establishing secondary service connection, and 
information concerning why the Veteran's claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's available 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

As for the Veteran's claims to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  The Board's decision herein finds that 
new and material evidence has not been submitted in support 
of the Veteran's claims to reopen, hence there is no duty on 
the part of the VA to provide a VA examination concerning 
these issues.  38 C.F.R. § 3.159(c)(4).  

As for his remaining claims, the RO has obtained the 
Veteran's available service treatment records, as well as his 
identified VA and private medical treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA medical opinion 
has been obtained concerning the Veteran's claim seeking 
service connection for sleep apnea.  This VA examination was 
performed by a VA physician that had reviewed the Veteran's 
claims file, treatment records, examined the Veteran, and 
included a rationale for the conclusion reached.  The Board 
therefore concludes that this examination is adequate for 
evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).  Moreover, the 
Veteran has not claimed that this examination was inadequate.  
Id.  

As for his remaining claims for service connection, there is 
no evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive 
period for which the claimant qualifies, or suggesting a link 
between any claimed condition and the Veteran's service-
connected residuals of tonsillectomy.  As such, no additional 
VA examination is required in this case.  There is also no 
indication that any disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed 
in detail below, none of these conditions was objectively 
shown during his military service or for decades thereafter.  

As for the Veteran's claim seeking TDIU, there is no 
competent evidence of record indicating that the Veteran's 
sole service-connected condition of residuals of 
tonsillectomy has resulted in his unemployability.  Hence, no 
examination is required herein.  38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).  

Finally, there is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of his claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  Claims to Reopen

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

In addition to new and material evidence, revised 38 C.F.R. § 
3.156(c), effective on or after October 6, 2006, provides 
that at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Further, 38 C.F.R. § 
3.156(c)(i)(3) provides that an award made based all or in 
part on these records is effective on the date entitlement 
arose or the date VA received the previously decided claim, 
whichever is later, or such other date as may be authorized 
by the provisions of this part applicable to the previously 
decided claim.

In May 2002, the RO issued a rating decision which denied the 
Veteran's claims of service connection for grand mal 
seizures, pneumonia, heart disorder, and sleep apnea.  Notice 
of this decision was sent to the Veteran that same month.  He 
did not file a timely notice of disagreement with this 
decision, and it became final.  See 38 C.F.R. § 20.201. 

The May 2002 rating decision found no evidence of any grand 
mal seizures, pneumonia, heart disorder, or sleep apnea, 
during service or for many years thereafter.  Moreover, the 
RO's May 2002 rating decision found that there was no nexus 
between the Veteran's current grand mal seizures, heart 
disorder, or sleep apnea and his military service.  It also 
found that there was no current evidence of pneumonia.


The evidence of record in the Veteran's claims file at the 
time of the May 2002 rating decision included his service 
treatment records, report of separation, and post service 
treatment records dated in 1990.  

Because the May 2002 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claims of service connection for grand mal 
seizures, pneumonia, heart disorder, and sleep apnea should 
be reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  

Initially, the RO received additional service personnel 
records which were not included in the file at the time of 
the May 2002 rating decision.  While this is the first time 
these specific records have been associated with the 
Veteran's claims file, the Board concludes that these records 
are not relevant to the issues being adjudicated herein.  
Specifically, the record in May 2002 already contained the 
Veteran's report of separation, Form DD 214, which included 
information as to the branch of service, dates and locations 
of the Veteran's military service.  Moreover, the newly 
submitted service personnel records are completely silent as 
to any complaints of or treatment for the conditions being 
considered herein, including grand mal seizures, pneumonia, 
heart disorder, and sleep apnea.  Thus, the Board does not 
find the newly submitted service personnel records relevant 
to the Veteran's claims herein.  38 C.F.R. § 3.156(c).

In support of his claim to reopen, private and VA treatment 
records from February 1992 through February 2006, were 
obtained.  While the newly received medical evidence noted 
the Veteran's ongoing treatment for his grand mal seizures, 
pneumonia, heart disorder, and sleep apnea, no evidence has 
been received indicating that any of these conditions were 
incurred or aggravated during military service.  While some 
of these medical records have noted the Veteran's reported 
history concerning these conditions, "a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional."  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Accordingly, this evidence is cumulative of the 
evidence of record, and it does not raise a reasonable 
possibility that the Veteran's grand mal seizures, pneumonia, 
heart disorder, or sleep apnea was incurred or aggravated 
during his military service over forty-nine years ago.  
Moreover, there is no evidence indicating that the Veteran's 
grand mal seizures, pneumonia, heart disorder, or sleep apnea 
have been caused or aggravated by his service-connected 
residuals of tonsillectomy.  A May 2005 VA examination of the 
nose, larynx and pharynx noted the VA examiner's opinion that 
it was more likely than not that the Veteran's sleep apnea 
was not related to the tonsillectomy he had in service.  The 
VA examiner further opined that his sleep apnea was more 
likely as not related to the Veteran's obesity and chronic 
obstructive pulmonary disease.  

The Veteran has also provided statements and testimony in 
support of his claims to reopen.  To the extent the Veteran 
has alleged that these conditions began during service, these 
allegations are essentially duplicative of his prior 
allegations, and thus not new evidence.  Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).  

In his testimony before the Board in September 2007, the 
Veteran alleged that he experienced signs and symptoms of a 
stiff neck during service and that this was a symptom of 
spinal meningitis.  He also claimed that his heart disorder 
and sleep apnea are residuals of his inservice tonsillectomy.  
Despite the Veteran's testimony in which he reported "having 
gone to some medical schools," his VA Form 21-8940, filed in 
January 2005, clarified that he attended a paramedic class 
pursuant his having been a fireman.  Under these 
circumstances, the Board does not find the Veteran's medical 
background sufficient to render a credible medical opinion.  
Where, as here, resolution of an issue turns on a medical 
matter, an unsupported lay statement, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the 
Veteran's newly submitted statements and testimony herein are 
not material evidence since they do not raise a reasonable 
possibility of substantiating either claim to reopen.  

The Veteran has also now alleged new theories as to the 
causation of the conditions on appeal.  Nevertheless, there 
remains no new and material evidence of record to support 
reopening the previously denied claims as these new theories 
of entitlement to service connection are considered 
encompassed within his original claim.  Roebuck v. Nicholson, 
20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 
Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 
2005).

During his September 2006 hearing before the RO and his 
September 2007 hearing before the Board, the Veteran 
testified that he had been held as a prisoner of war (POW) 
for a period of nearly thirty days beginning in November 1959 
by North Korea.  At his hearing before the RO, he testified 
that he escaped back to friendly lines, and that this event 
was never properly recorded due to the embarrassment it would 
cause the United States.  The Board does not find this 
allegation to be sufficient to support reopening the 
previously denied claims.  Specifically, the Board finds this 
allegation to be inherently incredible, and as such is not 
new and material evidence sufficient to reopen the Veteran's 
claims herein.  See Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").  There is 
no reference to his POW status in his service treatment 
records or service personnel records.  Moreover, post service 
treatment records and evidence in the claims folder fails to 
mention the Veteran's alleged POW status until 2006.

The Veteran has further testified that while he was a POW, he 
was subjected to radiation exposure as a form of torture and 
that this resulted in an enlarged thyroid condition, which 
has caused or aggravated his conditions claimed on appeal.  
The Board finds this allegation to also be inherently 
incredible, and as such is not new and material evidence 
sufficient to reopen the Veteran's claims herein.  See Duran 
v. Brown, 7 Vet. App. 216.  As noted above, the Board does 
not find the Veteran's allegation of having been a POW during 
his military service to be credible.

In summary, none of the new evidence presents any new 
suggestion that a current grand mal seizures, pneumonia, 
heart disorder, or sleep apnea disability manifested during 
service, within any presumptive period following service, or 
is otherwise etiologically related to his military service or 
service-connected disability.

As such, the evidence submitted is not material to the issues 
of service connection for grand mal seizures, pneumonia, 
heart disorder, or sleep apnea as these records do not raise 
a reasonable possibility of substantiating the Veteran's 
claims for service connection.  38 C.F.R. § 3.156.  As new 
and material evidence to reopen a finally disallowed claim 
has not been submitted, the benefit of the doubt doctrine is 
not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Thus, the May 2002 decision remains final, and the 
appeal is denied.

II.  Claims for Service Connection

The Veteran is seeking service connection for a psychiatric 
disorder, to include PTSD and depression, and a cognitive 
disorder, not otherwise specified.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  When the veteran 
was engaged in combat with the enemy and the claimed 
stressors are related to such combat

the veteran's lay testimony regarding 
claimed stressors must be accepted as 
conclusive as to their actual occurrence 
and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Following a longitudinal review of the record, the Board 
finds that service connection is not warranted for PTSD, 
depression, or cognitive disorder, not otherwise specified.  

As for his PTSD, the Board finds there is no current 
diagnosis of this condition.  An undated letter from a VA 
PTSD Counselor noted that the Veteran had been seen in a VA 
PTSD Clinic since October 2002.  A September 2004 letter from 
K. S. noted that the Veteran was being treated for PTSD by 
the VA.  Despite these statements regarding the Veteran's 
history of treatment, a review of the Veteran's actual VA 
psychiatric treatment records do not show a current diagnosis 
of PTSD.  While he received a diagnosis of "Rule Out PTSD" 
in March and April 2002, a formal diagnosis of PTSD is not 
shown.  Moreover, subsequent treatment reports are silent as 
to any diagnosis of PTSD. 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that a current disability exists if the diagnosed 
disability is present at the time the claim is filed or 
during the pendency of the claim, even if the disability 
resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  

In this case, other than the Veteran's contentions, the 
record contains no evidence of a diagnosis of PTSD at any 
time during the appeal period.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009); see also McClain v. Nicholson, 21 Vet. 
App. 319.  Without a current showing of PTSD, service 
connection is not warranted in this matter.

As for his remaining claims seeking service connection for a 
psychiatric disorder, to include depression, and a cognitive 
disorder, not otherwise specified, there is no evidence of 
either of these conditions during the Veteran's military 
service or for many years thereafter.  The Veteran's service 
treatment records are negative for any diagnosis of or 
treatment for any psychiatric or cognitive disorder.  The 
January 1961 separation examination listed his psychiatric 
status as normal.  Moreover, the Veteran denied having any 
history of depression, excessive worry, or nervous trouble of 
any sort on a January 1961 medical history report.  The 
Veteran's January 2005 VA Form 21-8940 noted that he was able 
to obtain the Masters in Business Administration following 
his separation from service.  Moreover, the first diagnosis 
of either a psychiatric or cognitive disorder is not shown 
until 2002, over forty years after the Veteran's discharge 
from the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Finally, 
there is no medical evidence of record suggesting any link 
between the Veteran's currently diagnosed depression, 
schizoaffective disorder, or cognitive disorder, not 
otherwise specified, and his active military service or his 
service-connected residuals of tonsillectomy.

As the Veteran's statements and testimony are not competent 
evidence to establish a diagnosis of a psychiatric disorder, 
or a link between any currently diagnosed psychiatric 
disorder or cognitive disorder, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran has PTSD, depression, or cognitive disorder, not 
otherwise specified, related to his military service or 
secondary to his service-connected residuals of 
tonsillectomy.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the preponderance of the evidence is against the 
claim for service connection for these conditions, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

Service connection is currently in effect for residuals of 
tonsillectomy, currently rated as noncompensable.  Therefore, 
the schedular percentage criteria for TDIU are not met.  38 
C.F.R. § 4.16(a). 

If a veteran does not meet the applicable percentage 
standards for TDIU, an extraschedular rating is considered 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The medical evidence of record shows that the Veteran is 
unemployed.  However, the evidence of record attributes the 
Veteran's unemployment to his numerous nonservice-connected 
conditions.  There is no evidence of record indicating that 
the Veteran's service-connected residuals of tonsillectomy 
precludes him from securing or following substantially 
gainful employment.  38 C.F.R. § 4.16(b).

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  The Veteran does 
not meet the schedular percentage criteria and the evidence 
does not otherwise demonstrate an inability to secure or 
follow a substantially gainful occupation due to his 
service-connected tonsillectomy.  Accordingly, TDIU is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim for TDIU, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for grand mal seizures 
is not reopened, and the appeal is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for pneumonia is not 
reopened, and the appeal is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for a heart disorder is 
not reopened, and the appeal is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for sleep apnea is not 
reopened, and the appeal is denied.

Service connection for PTSD is denied.

Service connection for a psychiatric disorder, to include 
depression, including as secondary to service-connected 
residuals of tonsillectomy, is denied.

Service connection for cognitive disorder, not otherwise 
specified (claimed as a brain disorder), including as 
secondary to service-connected residuals of tonsillectomy, is 
denied.

Entitlement to TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


